Plaintiff in error, Charles Baker, was informed against for the murder of one Thurman Hines, alleged to have been committed in Hughes county on or about the 28th day of July, 1921, by shooting with a pistol. The trial jury found him guilty of manslaughter in the first degree and fixed his punishment at imprisonment in the penitentiary for the term of 22 years. From the judgment rendered in accordance with the verdict on the 9th day of December, 1921, an appeal was duly perfected by filing in this court on April *Page 309 
26, 1922, a petition in error with case-made.
Counsel of record for plaintiff in error have filed a motion to dismiss the appeal.
Where an appeal is perfected from a judgment of conviction and plaintiff in error before final submission moves that the appeal be dismissed, its dismissal will be ordered.
It is therefore adjudged and ordered that the appeal in the above entitled and numbered cause be dismissed, and the cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution. Mandate forthwith.
MATSON, P.J., and BESSEY, J., concur.